20-01024-tmd Doc#35 Filed 03/10/21 Entered 03/10/21 11:11:55 Main Document Pg 1 of 3




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: March 10, 2021.

                                                            __________________________________
                                                                      TONY M. DAVIS
                                                            UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

  In re:                                              §     Chapter 11
                                                      §
  SILICON HILLS CAMPUS, LLC                           §     Case No. 20-10042-tmd
                                                      §
           Debtor                                     §

                                                      §
  SILICON HILLS CAMPUS, LLC                           §
                                                      §
           Plaintiff,                                 §
                                                      §
  v.                                                  §     Adv. No. 20-01024-tmd
                                                      §
  TUEBOR REIT SUB, LLC                                §
                                                      §
           Defendant.                                 §

                         SECOND AMENDED SCHEDULING ORDER

           On this day came on to be considered the Joint Motion to Amend Scheduling Order filed

  by Plaintiff, Silicon Hills Campus, LLC and Tuebor REIT Sub, LLC, and it appears to the Court

  that the Motion should be granted and a Second Amended Scheduling Order issued.




  4817-6699-6191.1
20-01024-tmd Doc#35 Filed 03/10/21 Entered 03/10/21 11:11:55 Main Document Pg 2 of 3




           It is, therefore, ORDERED, ADJUDGED, AND DECREED that docket call for trial and

  all prior deadlines are amended as follows:

           1.        Joinder of additional parties and amendment of pleadings without leave of Court:
                     October 26, 2020

           2.        Fact discovery deadline: April 26, 2021

           3.        Designation of experts and exchange of reports for parties with the burden of proof
                     on an issue deadline: May 12, 2021

           4.        Responsive designations and exchange of reports deadline: June 7, 2021

           5.        Expert discovery completed by: June 25, 2021

           6.        Dispositive motion deadline: July 2, 2021

           7.        Responses to dispositive motions: July 23, 2021

           8.        Replies to dispositive motions: July 30, 2021

           9.        Joint Pre-trial Order and proposed findings of fact and conclusions of law are due
                     7 days before docket call.

           10.       Docket Call for Trial is reset to August 11, 2021 at 10:30 a.m. in the United
                     States Bankruptcy Court for the Western District of Texas, Austin Division,
                     Courtroom No. 1. Completion and filing of a Joint Pretrial Order and proposed
                     findings of fact and conclusions of law shall be governed by Local Rule 7016(c)
                     and (d).


                                                     ###




  4817-6699-6191.1
20-01024-tmd Doc#35 Filed 03/10/21 Entered 03/10/21 11:11:55 Main Document Pg 3 of 3




  AGREED AND ENTRY REQUESTED BY:

  WALLER LANSDEN DORTCH & DAVIS, LLP

  By:      /s/ Mark C. Taylor
           Eric J. Taube (Bar No. 19679350
           Morris D. Weiss (Bar No. 21110850)
           Mark C. Taylor (Bar No. 19713225)
           100 Congress Avenue, Suite 1800
           Austin, Texas 78701
           (512) 685-6400
           (512) 685-6417 (FAX)
           Email: Eric.Taube@wallerlaw.com
                   Morris.Weiss@wallerlaw.com
                   Mark.Taylor@wallerlaw.com

  ATTORNEYS FOR PLAINTIFF,
  SILICON HILLS CAMPUS, LLC


  POLSINELLI

  By:      /s/ Liz Boydston
           James H. Billingsley
           State Bar No. 00787084
           jbillingsley@polsinelli.com
           Liz Boydston
           State Bar No. 24053684
           lboydston@polsinelli.com
           Savanna Barlow
           State Bar No. 24109617
           sbarlow@polsinelli.com
           2950 N. Harwood Street, Suite 2100
           Dallas, Texas 75201
           Telephone: (214) 397-0300

  ATTORNEYS FOR DEFENDANT,
  TUEBOR REIT SUB, LLC




  4817-6699-6191.1
